DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tien et al (Pub No. US 2007/0260625), hereinafter Tien.
Tien is cited in IDS filed on 8/17/2021.

With respect to claim 1, Tien discloses a computer implemented method (Abstract) comprising: 
receiving metadata on information received from one or more information sources ([0028], [0034-0035], Fig 3: receive metadata such as the type of data received from at least one information/data source such as database); 
receiving instructions for mapping the information onto a schema of a trait-based modeling system ([0023], [0027], [0030], [0034-0036], Fig 4-5: instructions for mapping are received when configure report, e.g. mapping the data from a source onto a report schema of the system based on characteristic/trait of data of the system or instructions from user); 
generating a script based on the received instructions ([0027], [0036-0038]: generate a script, such as script for the format/organization of report, for the report based on the instruction received); and 
providing the script ([0036-0039]: script is provided when the report is generated/presented),  wherein resulting information is provided to the trait-based modeling system to optimize a field in the schema of the trait-based modeling system (appears that the element is nonfunctional descriptive material for descripting what the resulting information is and not impacting the functionalities of the steps in the method; [0039-0040], Fig 4-9L provide the resulting via report generation/presentation to the system). 
	With respect to claim 7, Tien discloses a system for onboarding client data (Abstract, Fig 1-2) comprising: 
a memory device storing instructions (Fig 1); 
at least one processor configured to execute the instructions to perform operations comprising (Fig 1): 
receiving metadata on information received from one or more information sources ([0028], [0034-0035], Fig 3: receive metadata such as the type of data received from at least one information/data source such as database); 
receiving instructions for mapping the information onto a schema of a trait-based modeling system ([0023], [0027], [0030], [0034-0036], Fig 4-5: instructions for mapping are received when configure report, e.g. mapping the data from a source onto a report schema of the system based on characteristic/trait of data of the system or instructions from user); 
generating a script based on the received instructions ([0027], [0036-0038]: generate a script, such as script for the format/organization of report, for the report based on the instruction received); and 
providing the script ([0036-0039]: script is provided when the report is generated/presented),  wherein resulting information is provided to the trait-based modeling system to optimize a field in the schema of the trait-based modeling system (appears that the element is nonfunctional descriptive material for descripting what the resulting information is and not impacting the functionalities of the steps in the method; [0039-0040], Fig 4-9L provide the resulting via report generation/presentation to the system). 

With respect to claim 13, Tien discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform operations (Abstract, Fig 1) comprising: 
receiving metadata on information received from one or more information sources ([0028], [0034-0035], Fig 3: receive metadata such as the type of data received from at least one information/data source such as database); 
receiving instructions for mapping the information onto a schema of a trait-based modeling system ([0023], [0027], [0030], [0034-0036], Fig 4-5: instructions for mapping are received when configure report, e.g. mapping the data from a source onto a report schema of the system based on characteristic/trait of data of the system or instructions from user); 
generating a script based on the received instructions ([0027], [0036-0038]: generate a script, such as script for the format/organization of report, for the report based on the instruction received); and 
providing the script ([0036-0039]: script is provided when the report is generated/presented),  wherein resulting information is provided to the trait-based modeling system to optimize a field in the schema of the trait-based modeling system (appears that the element is nonfunctional descriptive material for descripting what the resulting information is and not impacting the functionalities of the steps in the method; [0039-0040], Fig 4-9L provide the resulting via report generation/presentation to the system). 

With respect to claims 2, 8 and 14, Tien further discloses providing for concurrent display a first representation of the schema comprising objects representing fields of the trait-based modeling system displayed in an expandable list format, and a first representation of the metadata comprising objects representing databases in the received information displayed in an array ([0035-0039], [0061], Fig 4-5: GUI with multiple representations of schema with object and list format such that user may interact with the GUI);
 receiving a user selection of one of the databases in the received information ([0039], [0054], [0061], Fig 5-8: user making selection via interaction with GUI); 
responsive to the user selection, providing for display a second representation of the metadata ([0039-0041], [0061], Fig 5-10: present send present as shown in Fig 5); and 
herein receiving instructions comprises receiving a user association between the first representation of the schema and the second representation of the metadata ([0042], [0061], Fig 5-10: user association via user interaction). 

With respect to claims 3 and 9, Tien further discloses wherein: the second representation of the metadata comprises elements representing fields of the selected database ([0057], Fig 5: second representation e.g. second report includes element/field), and 
the user association comprises the user selection of: a field of the trait based modeling system; and a field of the selected database ([0054], [0061], Fig 5-8: user making selection via interaction with GUI). 
With respect to claims 4, 10 and 15, Tien further discloses providing for display a first representation of the schema comprising objects representing fields of the trait-based modeling system displayed in an expandable list format ([0035-0039], [0061], Fig 4-5: GUI with multiple representations of schema with object and list format such that user may interact with the GUI); 
 receiving a user selection of an object in the first representation representing a first field of the trait-based modeling system ([0039], [0054], [0061], Fig 5-8: user making selection via interaction with GUI); and 
responsive to the user selection, providing for display a first representation of the metadata including at least one indication of a relevance of the metadata to the first field of the trait-based modeling system ([0039-0041], [0061], Fig 5-10: present send present as shown in Fig 5).

With respect to claims 5, 11 and 16, Tien further discloses providing for display a first representation of the metadata comprising elements representing fields of a first database in the received information ([0057], Fig 5:1st representation e.g. 1st report indicate element/field); 
receiving a user selection of at least one first field in the first database ([0039], [0054], [0061], Fig 5-8: user making selection via interaction with GUI); 
providing first prescriptive metric options based on the contents of the selected at least one first field ([0023], [0039], [0061], Fig 5-8: provide metric options via GUI); 
 receiving first instructions for creating a prescriptive metric responsive to the first prescriptive metric options ([0023],[0042], [0057], Fig 5-8: create the metric via report generation); 
wherein generating a script comprises generating a script to create the prescriptive metric based on the first instructions and to include the prescriptive metric in the resulting information provided to the trait-based modeling system ([0023],[0042], [0057], Fig 5-8: generate script for the metric via report generation).

With respect to claims 6, 12 and 17, Tien further discloses providing for display a list of supplementary sources of information ([0054], [0057], Fig 5-8:display source via present report via GUI); 
receiving a user selection of at least one supplementary source of information ([0039], [0054], [0061], Fig 5-8: user making selection via interaction with GUI); and 
wherein generating a script comprises generating a script to include the selected at least one supplementary source of information in the resulting information provided to the trait-based modeling system ([0039], [0054], [0061], Fig 5-8: user making selection via interaction with GUI). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168